         Case 6:20-cr-00507-AA         Document 88       Filed 11/03/20      Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION


 UNITED STATES OF AMERICA                         6:20-CR-00507-AA

                v.                                INFORMATION

 ARTURO GONZALES JR.,                             21 U.S.C. §§ 841(a)(1),
                                                  (b)(1)(A)(viii), and 846
                Defendant.
                                                  Forfeiture Allegation



                     THE UNITED STATES ATTORNEY CHARGES:

                                         COUNT 1
            (Conspiracy to Possess with Intent to Distribute Methamphetamine)
                      (21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and 846)

       From about June to July 31, 2020, in the District of Oregon, defendant ARTURO

GONZALES JR., did knowingly combine, conspire and confederate with others to distribute,

and possess with intent to distribute, 500 grams or more of a mixture or substance containing

methamphetamine, a Schedule I controlled substance;

       In violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(viii), and 846.

\\\

\\\

\\\




INFORMATION                                                                                 Page 1
          Case 6:20-cr-00507-AA         Document 88       Filed 11/03/20     Page 2 of 2




                                 FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant ARTURO GONZALES JR., shall

forfeit to the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived

from, proceeds obtained, directly or indirectly, as a result of the aforesaid violation and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of said violation including a 2015 Chevy Silverado with VIN number

1GCNCPEH9FZ361087 and license plate number CA97914.

       Dated: November 3, 2020.

                                                      Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /s/ Joseph H. Huynh
                                                      JOSEPH H. HUYNH
                                                      Assistant United States Attorney




INFORMATION                                                                                     Page 2
